Case 13-11482-MFW Doc5199 Filed 07/18/19 Page 1of6

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

In re: ) Chapter 11
)
EXIDE TECHNOLOGIES, ) Case No. 13-11482 (MFW)
)
Reorganized Debtor, ! ) Re: Docket No. 5188, 5189, 5190 and 5197

ORDER APPROVING STIPULATED BRIEFING SCHEDULE REGARDING
DEBTOR’S MOTION TO DETERMINE EXTENT OF LIABILITY FOR POST-
CONFIRMATION QUARTERLY FEES PAYABLE PURSUANT TO 28 U.S.C,
§ 1930(A)(6) [DOCKET NO. 5188] AND RELATED MATTERS

Upon consideration of the Stipulated Briefing Schedule for Defendants’ Motion to
Dismiss Stipulated Briefing Schedule Regarding Debtor’s Motion to Determine Extent of
Liability for Post-Confirmation Quarterly Fees Payable Pursuant to 28 U.S.C. § 1930(a)(6)
[Docket No. 5188] and Related Matters (the “Stipulation”) between the parties in the above-
captioned cases; and the Court having reviewed the Stipulation, a copy of which is attached
hereto as Exhibit A), and sufficient cause appearing for the relief requested therein, it is hereby
ORDERED THAT:

1. The Stipulation is approved in its entirety.

2 The Court will conduct a hearing on the Motions on Svc a ‘ \¥ ;
2019 at_ 2.OG 20);

 

! The last four digits of the Debtor’s taxpayer identification number are 2730. The Debtor’s corporate headquarters
are located at 13000 Deerfield Parkway, Building 200, Milton, Georgia 30004.

DOCS_DE:224493.1 25016/001
Case 13-11482-MFW Doc5199 Filed 07/18/19 Page 2 of 6

3. The Court retains jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Stipulation.

MARY F. WADRATH
UNITED STATES BANKRUPTCY JUDGE

Dated: YX Ww oSsan

‘Nmington, Delaware

84268006_1
DOCS_DE:224493.1 25016/001

 
Case 13-11482-MFW Doc5199 Filed 07/18/19 Page 3 of 6

 

Exhibit A

 

 

 

DOCS _DE:224492.1 25016/008

 
Case 13-11482-MFW Doc5199 Filed 07/18/19 Page 4of6

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

In re: ) Chapter 11
)
EXIDE TECHNOLOGIES, ) Case No. 13-11482 (MFW)
)
Reorganized Debtor.! ) Ref: 5188, 5189, 5190 and 5197
)

 

STIPULATED BRIEFING SCHEDULE REGARDING REORGANIZED DEBTOR'S
MOTION TO DETERMINE EXTENT OF LIABILITY FOR POST-CONFIRMATION
QUARTERLY FEES PAYABLE PURSUANT TO 28 U.S.C. § 1930(A)(6)
[DOCKET NO. 5188] AND RELATED MATTERS

WHEREAS, on June 12, 2019, Exide Technologies (“Exide” or the “Debtor”)
filed the Reorganized Debtor's Motion to Determine Extent of Liability for Post-Confirmation
Quarterly Fees Payable Pursuant to 28 U.S.C. § 1930(a)(6) [Docket No. 5188] and the
Memorandum of Law in Support of the Reorganized Debtor's Motion to Determine Extent of
Liability for Post-Confirmation Quarterly Fees Payable Pursuant to 28 U.S.C. §

1930(a)(6) [Docket No 5189] and the Notice of Constitutional Challenge to Federal Statute
[Docket No. 5190] (the “Debtor’s Motion”); and

WHEREAS, on July 15, 2019, the United States Trustee (the “UST”) filed the
Motion for the Entry of an Order Requiring that any Cause of Action Asserted in the
Reorganized Debtor’s Motion to Determine Extent of Liability for Post-Confirmation Quarterly
Fees Payable Pursuant to 28 U.S.C. § 1930(a)(6) be filed as an Adversary Proceeding [Docket

no. 5197] (the “UST Motion” and, together with the Debtor’s Motion, the “Motions”); and

 

' The last four digits of the Debtor’s taxpayer identification number are 2730. The Debtor’s corporate headquarters
are located at 13000 Deerfield Parkway, Building 200, Milton, Georgia 30004.

DOCS_DE:224488.2 70934/001

 
Case 13-11482-MFW Doc5199 Filed 07/18/19 Page 5of6

WHEREAS, the UST and Exide have conferred and agreed on a briefing
schedule.

IT 1S HEREBY Stipulated and Agreed as follows;

On or by August 5, 2019 the UST will file his objection to the Debtor’s Motion
(the “UST Objection”).

On or by August 5, 2019 the Debtor will file its Objection to the UST Motion (the

ae

Debtor’s Objection”).

On or by August 26, 2019, the UST will file its Reply to the Debtor’s Objection

and the Debtor will file its Reply to the UST’s Objection.

On or by August 27, 2019, the Debtor will file a Notice of Completion of Briefing

with respect to the Motions and submit a hearing binder to chambers.

The parties hereto request that the Court conduct a hearing on the Motions on or
after September 16, 2019 at the Court’s convenience.

Dated: July 16, 2019

 

 

 

 

 

ANDREW R. VARA PACHULSKI STANG ZIEHL & JONES LLP
ACTING UNITED STATES TRUSTEE /s/ James E, O'Neill
Region 3 Laura Davis Jones (Bar No. 2436)
James E. O'Neill (Bar No, 4042)
/sf Linda J. Casey 919 North Market Street, 17th Floor
Linda J. Casey, Esquire P.O. Box 8705
United States Department of Justice Wilmington, DE 19899-8705 (Courier 19801)
Office of the United States Trustee Telephone: (302) 652-4100
J. Caleb Boggs Federal Building Facsimile: (302) 652-4400
844 King Street, Suite 2207 Email: ljones@pszjlaw.com
Lockbox 35 Email: joneill@pszjlaw.com
Wilmington, DE 19801
(302) 573-6491 Special Conflicts Counsel for the Reorganized
(302) 573-6497 (Fax) Debtor

Email: Linda.Casey@usdoj.gov

DOCS_DE:224488.2 70934/001 2

 
Case 13-11482-MFW Doc5199 Filed 07/18/19 Page 6 of 6

DOCS_DE:224488 2 70934/001

and

FOX ROTHSCHILD LLP

Robert M. Fishman, Esquire

Allen J. Guon, Esquire

Terence G. Banich, Esquire

Laura A. Caplin, Esquire

321 N. Clark Street, Suite 1600
Chicago, IL 60654

Telephone: (312) 517-9200
Facsimile: (3 12) 517-9201

Email: rfishman@foxrothschild.com
Email: aguon@foxrothschild.com
Email: thanich@foxrothschild.com
Email: lcaplin@foxrothschild.com

Counsel for the Reorganized Debtor

 

 

 

 
